C. D. Huma-cao. Acometimiento y agresión grave.
(Por la Corte, a propuesta del
Juez Presidente Señor Del Toro.)
Por cuanto, Camilo Rodríguez fué declarado culpable de acome-timiento y agresión grave y condenado a tres meses de cárcel por la Corte de Distrito de Humacao el 27 de septiembre de 1939, y
Por Cuanto, apeló de la sentencia para ante este Tribunal y no habiendo perfeccionado en tiempo el recurso fué éste desestimado en noviembre 23,1942, y
Por cuanto, dejada sin efecto la desestimación a petición del ape-lante con la conformidad del fiscal, se señaló la vista del recurso para el 19 de febrero actual, no siendo hasta ese mismo día que se archivó la transcripción cuando debió serlo desde el 18 de diciembre último, motivo por el cual el fiscal volvió a solicitar la desestimación, y
Por cuanto, es manifiesta la falta de cumplimiento de las reglas de esta Corte por parte del apelante y extraordinaria su negligencia al tardar más de tres años en elevar una transcripción de veinte pá-ginas, y
Por cuanto, aunque se tomara en consideración la transcripción, procedería siempre la confirmación de la sentencia apelada ya que los *982errores que se alegan guardan todos relación con la insuficiencia la prueba y a primera vista se observa que dicha prueba es bastant
P'OR tanto, se declara con lugar la petición del fiscal y se des< tima, por negligencia en su tramitación, el recurso.
El Juez Asociado Sr. De Jesús no intervino.